Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-3, 7, 9-12, 16, and 18-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 8-23-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The applicant has taken the allowable subject matter. 
	The amendment is entered.
	The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a] personalized notification method for a mobility as a service (MaaS) vehicle, comprising:
receiving conditional personalized notification features from 
a passenger of the MaaS vehicle, 
including a notification preference;
selecting, by 
a personalized notification system 
in the MaaS vehicle, 
at least one of a plurality of output devices 
coupled to the personalized notification system, 
the selecting based on the notification preference;
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied according to 
at least one of 
a current location of the MaaS vehicle, 
a current speed of the MaaS vehicle, 
a route to a destination, 
and/or current traffic information; 
displaying a notification to the passenger 
when the condition is satisfied via the at least one  selected output device; and
morphing the notification based on 
at least one of 
proximity of the MaaS vehicle to the destination, 
the current speed of the MaaS vehicle, 
or a combination thereof”.
	Tamagaki teaches disclosing an output device that can provide a visual notification.  A user can be incapacitated and then the vehicle can shift to a evacuation travel.  Tamagaki is silent as to morphing as claimed. 
	Tamagaki is silent as to “[a] personalized notification method for a mobility as a service (MaaS) vehicle, comprising:
receiving conditional personalized notification features from 
a passenger of the MaaS vehicle, 
including a notification preference;
selecting, by 
a personalized notification system 
in the MaaS vehicle, 
at least one of a plurality of output devices 
coupled to the personalized notification system, 
the selecting based on the notification preference;
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied according to 
at least one of 
a current location of the MaaS vehicle, 
a current speed of the MaaS vehicle, 
a route to a destination, 
and/or current traffic information; 
displaying a notification to the passenger 
when the condition is satisfied via the at least one  selected output device; and
morphing the notification based on 
at least one of 
proximity of the MaaS vehicle to the destination, 
the current speed of the MaaS vehicle, 
or a combination thereof”.
	Snyder discloses that a crash can occur and then a notification can be provided that there is a contact an emergency personnel.   Snyder is silent as to “[a] personalized notification method for a mobility as a service (MaaS) vehicle, comprising:
receiving conditional personalized notification features from 
a passenger of the MaaS vehicle, 
including a notification preference;
selecting, by 
a personalized notification system 
in the MaaS vehicle, 
at least one of a plurality of output devices 
coupled to the personalized notification system, 
the selecting based on the notification preference;
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied according to 
at least one of 
a current location of the MaaS vehicle, 
a current speed of the MaaS vehicle, 
a route to a destination, 
and/or current traffic information; 
displaying a notification to the passenger 
when the condition is satisfied via the at least one  selected output device; and
morphing the notification based on 
at least one of 
proximity of the MaaS vehicle to the destination, 
the current speed of the MaaS vehicle, 
or a combination thereof”.

	Ismali teaches a smart seat or smart seat belt as a notification within the vehicle. Ismail is silent as to “[a] personalized notification method for a mobility as a service (MaaS) vehicle, comprising:
receiving conditional personalized notification features from 
a passenger of the MaaS vehicle, 
including a notification preference;
selecting, by 
a personalized notification system 
in the MaaS vehicle, 
at least one of a plurality of output devices 
coupled to the personalized notification system, 
the selecting based on the notification preference;
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied according to 
at least one of 
a current location of the MaaS vehicle, 
a current speed of the MaaS vehicle, 
a route to a destination, 
and/or current traffic information; 
displaying a notification to the passenger 
when the condition is satisfied via the at least one  selected output device; and
morphing the notification based on 
at least one of 
proximity of the MaaS vehicle to the destination, 
the current speed of the MaaS vehicle, 
or a combination thereof”.

	Kiefer teaches a localized device in a passenger compartment such as a rear seat that can provide a notification by vibrating the seat. Kiefer is silent as to “[a] personalized notification method for a mobility as a service (MaaS) vehicle, comprising:
receiving conditional personalized notification features from 
a passenger of the MaaS vehicle, 
including a notification preference;
selecting, by 
a personalized notification system 
in the MaaS vehicle, 
at least one of a plurality of output devices 
coupled to the personalized notification system, 
the selecting based on the notification preference;
monitoring current driving environment of the MaaS vehicle to determine whether a condition of the conditional personalized notification features is satisfied according to 
at least one of 
a current location of the MaaS vehicle, 
a current speed of the MaaS vehicle, 
a route to a destination, 
and/or current traffic information; 
displaying a notification to the passenger 
when the condition is satisfied via the at least one  selected output device; and
morphing the notification based on 
at least one of 
proximity of the MaaS vehicle to the destination, 
the current speed of the MaaS vehicle, 
or a combination thereof”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668